Citation Nr: 0500285	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran testified from 
the RO before the undersigned, seated in Washington, DC, at a 
videoconference hearing held in November 2004.

Although the issue of entitlement to an effective date 
earlier than January 8, 1999, for the grant of service 
connection for PTSD was initially developed for appellate 
review, the veteran withdrew that claim at his November 2004 
hearing before the undersigned.

The veteran has recently filed a claim for benefits based on 
exposure to herbicides in service.  The record reflects that 
the RO is currently developing that claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the initial evaluation assigned his 
PTSD does not accurately reflect the severity of that 
disability.

The Board first notes that while the veteran arguably has 
been advised of what evidence he is responsible for 
submitting in connection with his claim and of what evidence 
VA will obtain on his behalf, he has not been adequately 
advised of the information and evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103(a) (West 2002).  
A remand consequently is required in order to afford him the 
due process to which he is entitled.

Review of the record additionally discloses that the veteran 
has not been afforded a VA examination of his PTSD since July 
1992.  The RO assigned the veteran an initial disability 
evaluation of 30 percent essentially on the basis of private 
and VA medical records on file, including the report of a 
private April 2001 evaluation of the veteran which did not 
include a review of the claims file.

In a statement received in August 2002, Dr. H. Swygard 
(affiliated with the University of North Carolina Hospital) 
indicated that the veteran was hospitalized in June 2002 for 
pneumonia and profound hypotension, and that while 
hospitalized he developed confusion as to the year, his 
location, and the reason for his hospitalization.  Dr. 
Swygard indicated that she believed the veteran sustained 
hypoxic brain injury, accounting for the confusion, and 
suggested that the veteran might not return to his baseline 
mental functioning.

In light of the above, the Board is of the opinion that a VA 
examination of the veteran would be helpful in the 
adjudication of his claim.

The Board additionally notes that the veteran apparently is 
in receipt of disability benefits from the Social Security 
Administration (SSA).  Records associated with the decision 
to award the veteran such benefits are potentially relevant 
to the instant appeal and should be obtained.

The veteran also has submitted a November 2000 statement from 
the North Carolina Department of State Treasurer, Retirement 
Systems Division.  The correspondence indicates that the 
veteran's application for disability retirement had been 
approved, and that he would receive benefits until he was no 
longer totally disabled.  Records associated with the 
veteran's receipt of state disability retirement benefits are 
also potentially relevant to the instant claim, and should be 
obtained.

The Board lastly notes that the veteran reports having 
received treatment from the Fayetteville, North Carolina Vet 
Center until recently for his PTSD.  Records from the 
referenced facility should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim on appeal.  The letter should 
also specifically inform the veteran 
of which portion of the evidence is 
to be provided by the claimant, 
which part, if any, the RO will 
attempt to obtain on his behalf, and 
a request that the veteran provide 
any evidence in his possession that 
pertains to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include Dr. H. Swygard, 
the University of North Carolina 
Hospital, and the Fayetteville, 
North Carolina Vet Center, who may 
possess additional records pertinent 
to his claim.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to include from Dr. H. 
Swygard, the University of North 
Carolina Hospital, and the 
Fayetteville, North Carolina Vet 
Center, which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran benefits, as 
well as a copy of the record upon 
which any award or denial of SSA 
benefits was based, and a copy of 
the records associated with any 
subsequent determinations by the 
SSA.

5.  After obtaining any necessary 
authorization from the veteran, the 
RO should attempt to obtain any 
records associated with the 
veteran's receipt of North Carolina 
state disability retirement benefits 
from the appropriate agency.  The 
RO's efforts to obtain the 
referenced records should be 
documented in the claims file.

6.  Thereafter, the RO should 
arrange for a VA psychiatric 
examination of the veteran by a 
physician with appropriate expertise 
to determine the extent of his 
service-connected PTSD.  The 
examiner should indicate with 
respect to each of the psychiatric 
symptoms identified under the 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  To the extent 
possible, the examiner should 
distinguish the manifestations of 
the veteran's PTSD from those of any 
other psychiatric disorders found to 
be present, to include the residuals 
of hypoxia.  The examiner should 
also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the 
veteran's service-connected PTSD, to 
include whether it renders the 
veteran unemployable, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  

All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims file was made.  

7.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A and 38 C.F.R. § 3.159.  
Then, the RO should re-adjudicate 
the issue on appeal.  The RO should 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

